Case 1:18-cv-03260-PKC-JO Document 46 Filed 06/26/19 Page 1 of 3 PageID #: 339

      NEW YORK                                                                                                 SHANGHAI
       LONDON                                                                                                   ATLANTA
      SINGAPORE                                                                                               BALTIMORE
     PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                               WILMINGTON
       CHICAGO                                                                                                  MIAMI
    WASHINGTON, DC                                                                                            BOCA RATON
    SAN FRANCISCO                                                                                             PITTSBURGH
                                                    STEVEN M. COWLEY
    SILICON VALLEY                                                                                              NEWARK
                                                 DIRECT DIAL: +1 857 488 4261
      SAN DIEGO                                PERSONAL FAX: +1 857 401 3090                                   LAS VEGAS
     LOS ANGELES                              E-MAIL: SMCowley@duanemorris.com                                CHERRY HILL
        TAIWAN                                                                                                LAKE TAHOE
       BOSTON                                           www.duanemorris.com                                    MYANMAR
       HOUSTON                                                                                                  OMAN
        AUSTIN                                                                                          A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
        HANOI
    HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                           AND SRI LANKA


June 26, 2019

VIA ECF

Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East, Chambers S1227
Brooklyn, New York 11201

            Re:        Michael Grecco Productions, Inc. v. Alamy Inc., 18-cv-3260-PKC-JO

Dear Judge Orenstein:

         This firm is counsel to Plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) in the above-
captioned action. Pursuant to your Honor’s Scheduling Order of June 24, 2019, Plaintiff submits
this letter in response to Defendant Alamy Inc.’s (“Defendant”) request for an order requiring
Plaintiff to take the deposition of Defendant’s corporate designee by remote means. For the
reasons set forth below, Plaintiff objects to Defendant’s request that Plaintiff be limited to a remote
deposition of the sole designee Defendant intends to produce to testify as to all issues in the first
phase of discovery.

       Plaintiff joins Defendant’s request to extend the deadline for completion of the first phase
of discovery in order to permit the completion of the Defendant’s deposition on a mutually
convenient date, which the parties expect will be the last week of July, based on the available dates
exchanged between counsel.

       On June 11, 2019, Plaintiff served Defendant with a notice of deposition pursuant to Rule
30(b)(6) of the Federal Rules of Civil Procedure. The deposition was noticed to take place in New
York on June 24, 2019 and June 25, 2019 at the offices of Plaintiff’s counsel. 1


1  Because the relevant topics cover the different aspects of Defendant’s operations and the
functions and responsibilities of employees who were involved in the actions giving rise to the
copyright infringement claims at issue, Plaintiff anticipated the Defendant likely would designate
more than one witness in order to cover particular topics, which is the reason that the notice of
DUANE MORRIS LLP
100 HIGH STREET, SUI TE 2400   BOS TON, MA 02110-1724                            P HONE: +1 857 488 4200 FAX: +1 857 488 4201
DM2\10075661.3
Case 1:18-cv-03260-PKC-JO Document 46 Filed 06/26/19 Page 2 of 3 PageID #: 340



Honorable James Orenstein
June 26, 2019
Page 2

        Defendant is a New York corporation with a principal place of business located in
Brooklyn. Despite the employees who make up the Defendant’s headquarters staff being present
in New York (presumably), Defendant has chosen to designate its most senior officer who happens
to live in England (according to the Defendant) as the designee on every topic identified in the
Rule 30(b)(6) notice. Rule 30(b)(6) permits the Defendant to put forward any designee of its
choosing, so long as it honors its obligation to provide the information necessary to its designee
so s/he is a knowledgeable witness capable of binding the company on the topics identified. “It is
settled law that a party need not produce the organizational representative with the greatest
knowledge about a subject; instead, it need only produce a person with knowledge whose
testimony will be binding on the party.” Rodriguez v. Pataki, 293 F. Supp. 2d 305, 311 (S.D.N.Y.
2003).

        Having exercised its discretion to designate its corporate president as its designee on all
topics, Defendant is self-imposing any inconvenience that witness may experience to appear in
New York to testify. Any suggestion in Defendant’s letter motion that Plaintiff is seeking to
impose this inconvenience on the Defendant is simply inaccurate. If anything, Plaintiff would
have anticipated that had it served a notice for the deposition of Defendant’s president instead of
a notice under Rule 30(b)(6), it would have been met with an objection that the President is not a
necessary, or even appropriate, witness. Plaintiff acknowledges that Defendant may choose its
own designee, but Defendant cannot suggest that Plaintiff has somehow forced this designation by
the topics listed in its notice. Those topics necessarily follow from the preliminary issue that
Defendant requested be the sole focus of this initial stage of discovery.

         Even if Defendant’s designee is the individual most qualified to address the topics for
examination, “[t]here is a presumption that depositions of corporate officers will take place at the
corporate officer’s residence or the corporation’s principal place of business.” Silva Run
Worldwide Ltd. v. Gaming Lottery Corp., No. 96 CIV. 3231 (RPP), 2003 WL 23009989, at *1
(S.D.N.Y. Dec. 23, 2003) (quoting Buzzeo v. Board of Education, Hempstead, 178 F.R.D. 390,
392 (E.D.N.Y. 1998). “Because the presumption is based on the principle that plaintiffs, rather
than defendants, choose the forum, the presumption is overcome when a plaintiff is constrained in
selecting a forum.” Silva, 2003 WL 23009989, at *1 (citing The Topps Co. v. Productos Stani
Sociedad Anomia Industrial y Commercial, 2001 WL 406193, at *3 (S.D.N.Y. 2001). Here,
Plaintiff was constrained in selecting this forum because this is the forum where Defendant is
organized and headquartered, and this is the forum where the infringing acts occurred. Plaintiff is
forced by the principles of personal jurisdiction to bear the inconvenience of pursuing a lawsuit
across the country from its California location to enforce its copyrights in images that were held
out for license by this Defendant without Plaintiff’s authorization, because the Defendant made
the decision to incorporate and locate its principal place of business in New York. In response,

deposition contemplated the potential need to complete the deposition in the morning of a second
day. The intention was to prevent the need for any witness to sit around waiting for a change in
topics, while one or more other witnesses testified on their topics first.



DM2\10075661.3
Case 1:18-cv-03260-PKC-JO Document 46 Filed 06/26/19 Page 3 of 3 PageID #: 341



Honorable James Orenstein
June 26, 2019
Page 3

Defendant’s assertion that is too inconvenient to ask Defendant’s self-selected corporate
representative to appear in the state and city where the company is headquartered to discuss the
activities of its corporate employees as they relate to the Plaintiff’s photographic images, appears
to be highly cynical.

         It should be noted that Defendant’s contention that its president will be hampered in
performing important company responsibilities if he has to take the time to appear in New York
to testify appears highly questionable. New York is the site of the company’s headquarters. If the
president’s appearance in Manhattan makes it too difficult to attend to the company business at
Defendant’s Brooklyn headquarters, it is very hard to understand how he is able to work effectively
for his company from England.

         In addition to contesting Defendant’s claim of inconvenience or burden to produce a
corporate designee to testify in its home state of New York, Plaintiff objects to Defendant’s request
that Plaintiff be limited a taking a Rule 30(b)(6) deposition by videoconference, based on the
prejudice that will impose on Plaintiff’s discovery As this is the only deposition contemplated
before the completion of the first phase of discovery, this is a significant deposition. Having to
take the deposition by videoconference limits Plaintiff’s counsel to only being in a position to
question the Defendant’s designee on documents that he has pre-marked and forwarded to the
witness in advance of the deposition. Any unanticipated issues that come up during the deposition
will not be addressed by marking a document not contemplated and prepared well in advance. And
while video technology is more revealing than telephonic depositions of old, Plaintiff’s counsel
will not be permitted the same opportunity to assess the witness’s “body language” and demeanor
as permitted in face-to-face questioning. Plaintiff informed Defendant that it would cooperate in
scheduling a video deposition of a remote witness should that witness be necessary to address a
narrow topic, such that the risks of not having pre-marked exhibits delivered in advance and the
lack of an opportunity to assess the witness’s demeanor would be limited. But that is not what
Defendant proposes. Instead, Defendant unilaterally decided to prepare its most-senior officer,
who apparently resides in England, to testify on every topic identified in the Rule 30(b)(6) notice.
As this may be the only deposition Plaintiff will take before it must address a potential new
dispositive motion, any limitation on the effectiveness and vitality of the deposition is
unreasonable. This is especially true when it is considered that the burdens on the Plaintiff’s
discovery would be imposed to accommodate entirely self-imposed burdens on the Defendant.

       Accordingly, Plaintiff joins in Defendant’s request for an extension of the deadline to
complete the first phase of discovery in order to permit the completion of Defendant’s Rule
30(b)(6) witness during the last week of July.

                                                      Respectfully,

                                                      /s/ Steven M. Cowley

                                                      Steven M. Cowley



DM2\10075661.3
